 DECISIONS OF NATIONAL LABOR RELATIONS BOARDTrinity Memorial Hospital of Cudahy, Inc. and Inter-national Union of Operating Engineers, Local#317, AFL-CIO. Case 30-CA-4375May 23, 1979DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS JENKINSAND MURPHYUpon a charge filed on September 30, 1977, by In-ternational Union of Operating Engineers, Local#317, AFL-CIO, herein the Union, and duly servedon Trinity Memorial Hospital of Cudahy, Inc., hereincalled Respondent, the General Counsel of the Na-tional Labor Relations Board, by the Regional Direc-tor for Region 30, issued a complaint on November 8,1977, against Respondent, alleging that Respondenthad engaged in and was engaging in unfair laborpractices affecting commerce within the meaning ofSection 8(a)(5) and (1) and Section 2(6) and (7) of theNational Labor Relations Act, as amended. Copies ofthe charge, complaint, and notice of hearing beforean administrative law judge were duly served on theparties to this proceeding.With respect to the unfair labor practices, the com-plaint alleges, in substance, that on August 22, 1977,following a Board election in Case 30-RC-3004, theUnion was duly certified as the exclusive collective-bargaining representative of Respondent's employeesin the unit found appropriate;' and that, commencingon or about September 28, 1977, and at all timesthereafter, Respondent has refused and continues todate to refuse to bargain collectively with the Unionas the exclusive bargaining representative, althoughthe Union has requested and is requesting it to do so.The complaint further alleges that Respondent vio-lated Section 8(a)(5) and (1) of the Act by unilaterallychanging the starting and quitting times for mainte-nance employees and by unilaterally granting a payincrease to all unit employees without negotiationwith the Union on its decision or the effect upon unitemployees. Subsequently, Respondent filed its answerto the complaint admitting in part, and denying inpart, the allegations in the complaint.On November 25, 1977, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment, with attachments, submitting ineffect that there are no material issues of fact to beI Official notice is taken of the record in the representation proceeding,Case 30-RC-3004, as the term "record" is defined in Secs. 102.68 and102.69(g) of the Board's Rules and Regulations, Series 8, as amended. SeeLTV Electrosyslems, Inc., 166 NLRB 938 (1967), enfd. 388 F.2d 683 (4th Cir.1968); Golden Age Beverage Co., 167 NLRB 151 (1967), enfd. 415 F.2d 26(5th Cir. 1969); Intertype Co. v. Penello, 269 F.Supp. 573 (D.C.Va. 1967);Follett Corp., 164 NLRB 378 (1967), enfd. F.2d 91 (7th Cir. 1968): Sec. 9(d)of the NLRA, as amended.determined, and that summary judgment is appropri-ate. Subsequently, on December 14, 1977, the Boardissued an Order transferring the proceeding to theBoard and a Notice To Show Cause why the GeneralCounsel's Motion for Summary Judgment should notbe granted. On January 9, 1978, Respondent filed anopposition to the Motion for Summary Judgment,with an attached affidavit, contending that questionsof fact exist as to the aforesaid allegations of unilat-eral changes in the complaint and requesting that theMotion for Summary Judgment be denied. Subse-quently, Respondent filed a supplement to its opposi-tion to the Motion for Summary Judgment, attachingthereto a decision of the United States Court of Ap-peals for the Seventh Circuit.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint and in its oppositionto the Motion for Summary Judgment, Respondentdenies the Union's certification, denies the Union'srequest and Respondent's refusal to bargain, and de-nies that it has refused to bargain in good faith withthe Union by unilaterally changing the starting andquitting times for maintenance employees and by uni-laterally granting a pay increase to all unit employeeswithout negotiation with the Union on its decision orthe effect upon unit employees. We grant summaryjudgment with respect to the allegations of the com-plaint that Respondent refused to bargain with theUnion as the exclusive collective-bargaining repre-sentative of all the employees in the appropriate bar-gaining unit. We find, however, that genuine issues ofmaterial fact exist as to the allegations of the com-plaint that Respondent violated the Act by unilater-ally changing the unit employees' shift schedule andby unilaterally granting them pay increases. Wetherefore remand those issues to the Regional Direc-tor for hearing thereon.Respondent refuses to bargain with the Union onthe ground that the unit found by the Board in theunderlying representation proceeding is inappropriatefor collective-bargaining purposes in the health carefield. Respondent relies on the decision of the UnitedStates Court of Appeals for the Seventh Circuit,N.L.R.B. v. West Suburban Hospital, 570 F.2d 213(1978).The maintenance and engineering employees in-volved herein were found by the Board to have suffi-ciently distinct community of interest to constitute a242 NLRB No. 52442 TRINITY MEMORIAL HOSPITAL OF CUDAHYseparate bargaining unit. In making maintenance unitdeterminations in the health care industry, a majorityof the Board has held that the appropriateness ofsuch units is to be determined on the basis of the testset forth in American Cyanamid Company, 131 NLRB909 (1961).2 That test is whether the maintenancegroup sought constitutes a "readily identifiable ...group whose similarity of function and skills create acommunity of interest such as would warrant sepa-rate representation." Id. at 910. In the underlying rep-resentation case (230 NLRB 855, 856-857 (1977)), theBoard found that the unit of maintenance and engi-neering employees was appropriate because they:are more highly skilled, receive higher wagesthan service employees, are separately super-vised, and do not normally interchange withother employees. While maintenance employeesnecessarily have some contact with other hospi-tal employees during the course of their work-day, such contact is not meaningful, sustainedcontact. There is no functional integration oftheir duties with those of other hospital employ-ees except perhaps for the limited exceptionsnoted.It is well settled that in the absence of newly dis-covered or previously unavailable evidence or specialcircumstances a respondent in a proceeding alleging aviolation of Section 8(a)(5) is not entitled to relitigateissues which were or could have been litigated in aprior representation proceeding.'All issues raised by Respondent in this proceedingconcerning its refusal to bargain with the Union asthe exclusive collective-bargaining representative ofall employees in the appropriate unit were or couldhave been litigated in the prior representation pro-ceeding, and Respondent does not offer to adduce at2 This position has recently been reaffirmed by the Board in AlleghenyGeneral Hospital, 239 NLRB 872 (1978). Among other things, Alleghenysought to remove any ambiguity that may have arisen from the Board'sdismissal of maintenance unit requests under circumstances in which a ma-jority of the Board panel dismissing the petition applied a different test butconstituted a Board majority solely by virtue of the fact that one BoardMember, applying the American Cyanamid test, concluded that the test hadnot been [met] in that particular case. See, e.g., Allegheny's discussion of thedecision of the United States Court of Appeals for the Third Circuit in St.Vincent's Hospital v. N.LR.B.. 567 F.2d 588, fn. 8 (1977). Allegheny alsoaddressed, at fn. 69, West Suburban, supra. As is evident from Allegheny. theconsistency that is desired in the area of unit determinations is a consistencyof approach, not a consistency of results. The Board's role in making unitdeterminations must reflect the obvious fact that no two institutions areprecisely the same, whether health care institution or not. Indeed, that on thebasis of different facts the Board reaches different unit determinations ispersuasive evidence that the Board does not, as the West Suburban courtfeared, pay lip service to the congressional admonition, as expressed in thelegislative history of the health care amendments, against unit proliferationin the industry, just as the Board does not pay lip service to the congressionalcommand, as expressed in the statute itself, to determine in each case the unitappropriate for bargaining.Member Jenkins does not rely on Allegheny for the result reached here.ISee Pittsburgh Plate Glass Co. v. N.L.R.B., 313 U.S. 146. 162 (1941):Rules and Regulations of the Board, Sec. 102.67(f) and Sec. 102.69(c)a hearing any newly discovered or previously unavail-able evidence, nor does it allege that any special cir-cumstances exist herein which would require theBoard to reexamine the decision made in the repre-sentation proceeding. We therefore find that Respon-dent has not raised any issue as to these allegationswhich is properly litigable in this unfair labor practiceproceeding. Accordingly, we grant the Motion forSummary Judgment with respect to Respondent's re-fusal to bargain with the Union as the exclusive col-lective-bargaining representative of all the employeesin the appropriate bargaining unit.In its opposition to the Motion for Summary Judg-ment and the attached affidavit, Respondent contendsthat its unilateral wage increase, effective October 2,1977, did not violate the Act because a wage studyhad begun in June 1977; that on July 13, 1977, it wasfirst notified that a representation election would beheld; and that prior to such notification the peti-tioned-for unit was held to be inappropriate. Respon-dent also contends that the alleged unilateral changein the starting and quitting times for maintenanceemployees was not a change but a return to a priorshift schedule following an unsuccessful experimentwith another schedule which had been requested byemployees.As it appears that genuine issues of material factexist as to Respondent's unilateral actions herein, weremand the instant case to the Regional Director forthe sole purpose of holding a hearing before an ad-ministrative law judge to determine whether the al-leged unilateral wage increase and the alleged unilat-eral change in the starting and quitting times formaintenance employees were unfair labor practices asalleged in the complaint.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTRespondent, a Wisconsin corporation, is engagedin the operation of a nonprofit hospital at its Cudahy,Wisconsin, location. During the past calendar year, arepresentative period, Respondent derived gross rev-enue in excess of $250,000 in the course and conductof its business. During the same period Respondentpurchased and received goods and materials valuedin excess of $50,000 directly from suppliers locatedoutside the State of Wisconsin.We find, on the basis of the foregoing, that Respon-dent is, and has been at all times material herein, anemployer engaged in commerce within the meaningof Section 2(6) and (7) of the Act, and that it willeffectuate the policies of the Act to assert jurisdictionherein.443 DECISIONS OF NATIONAL LABOR RELATIONS BOARDII. THE LABOR ORGANIZATION INVOLVEDInternational Union of Operating Engineers, Local317, AFL-CIO, is a labor organization within themeaning of Section 2(5) of the Act.Ill. THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1. The unitThe following employees of Respondent constitutea unit appropriate for collective-bargaining purposeswithin the meaning of Section 9(b) of the Act:All maintenance and engineering employeesemployed by Respondent, excluding all otheremployees, professional employees, guards andsupervisors as defined in the Act.2. The certificationOn August 12, 1977, a majority of the employees ofRespondent in said unit, in a secret-ballot electionconducted under the supervision of the Regional Di-rector for Region 30, designated the Union as theirrepresentative for the purpose of collective bargainingwith Respondent. The Union was certified as the col-lective-bargaining representative of the employees insaid unit on August 22, 1977, and the Union contin-ues to be such exclusive representative within themeaning of Section 9(a) of the Act.B. The Request To Bargain and Respondent's RefusalCommencing on August 23, 1977, and at all timesthereafter, the Union has requested Respondent tobargain collectively with it as the exclusive collective-bargaining representative of all the employees in theabove-described unit. Commencing on or about Sep-tember 28, 1977, and continuing at all times there-after to date, Respondent has refused and continuesto refuse to recognize and bargain with the Union asthe exclusive representative for collective bargainingof all employees in said unit.Accordingly, we find that Respondent has, sinceSeptember 28, 1977, and at all times thereafter, re-fused to bargain collectively with the Union as theexclusive representative of the employees in the ap-propriate unit, and that, by such refusal, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) and (1) ofthe Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent, set forth in sectionIII, above, occurring in connection with its operationsdescribed in section 1, above, have a close, intimate,and substantial relationship to trade, traffic, and com-merce among the several States and tend to lead tolabor disputes burdening and obstructing commerceand the free flow of commerce.v. THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(5) and (1) of the Act, we shallorder that it cease and desist therefrom, and, uponrequest, bargain collectively with the Union as theexclusive representative of all employees in the ap-propriate unit, and, if an understanding is reached,embody such understanding in a signed agreement.In order to insure that the employees in the appro-priate unit will be accorded the services of their se-lected bargaining agent for the period provided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent commencesto bargain in good faith with the Union as the recog-nized bargaining representative in the appropriateunit. See Mar-Jac Poultry Company, Inc., 136 NLRB785 (1962); Commerce Company d/b/a Lamar Hotel,140 NLRB 226, 229 (1962), enfd. 328 F.2d 600 (5thCir. 1964), cert. denied 379 U.S. 817; Burnett Con-struction Company, 149 NLRB 1419, 1421 (1964),enfd. 350 F.2d 57 (10th Cir. 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. Trinity Memorial Hospital of Cudahy, Inc., isan employer engaged in commerce within the mean-ing of Section 2(6) and (7) of the Act.2. International Union of Operating Engineers,Local 317, AFL-CIO, is a labor organization wthinthe meaning of Section 2(5) of the Act.3. All maintenance and engineering employees em-ployed by Respondent, excluding all other employees,professional employees, guards, and supervisors asdefined in the Act, constitute a unit appropriate forthe purposes of collective bargaining within themeaning of Section 9(b) of the Act.4. Since August 22, 1977, the above-named labororganization has been and now is the certified andexclusive representative of all employees in the afore-said appropriate unit for the purpose of collectivebargaining within the meaning of Section 9(a) of theAct.444 TRINITY MEMORIAL HOSPITAL OF CUDAHY5. By refusing on or about September 28, 1977,and at all times thereafter, to bargain collectivelywith the above-named labor organization as the ex-clusive bargaining representative of all the employeesof Respondent in the appropriate unit, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) of the Act.6. By the aforesaid refusal to bargain, Respondenthas interfered with, restrained, and coerced, and isinterfering with, restraining, and coercing, employeesin the exercise of the rights guaranteed them in Sec-tion 7 of the Act, and thereby has engaged in and isengaging in unfair labor practices within the meaningof Section 8(a)(1) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that the Respondent, Trin-ity Memorial Hospital of Cudahy, Inc., Cudahy, Wis-consin, its officers, agents, successors, and assigns,shall:1. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms and con-ditions of employment with International Union ofOperating Engineers, Local 317, AFL-CIO, as theexclusive bargaining representative of its employeesin the following appropriate unit:All maintenance and engineering employeesemployed by the Respondent, excluding all otheremployees, professional employees, guards andsupervisors as defined in the Act.(b) In any like or related manner interfering with.restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2. Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an understand-ing is reached, embody such understanding in asigned agreement.(b) Post at its Cudahy, Wisconsin, facility copies ofthe attached notice marked "Appendix."4Copies ofI In the event that this Order is enforced by a Judgment of a United Statescourt of appeals, the words in the notice reading "Posted b Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."said notice, on forms provided by the Regional Direc-tor for Region 30, after being duly signed by Respon-dent's representative, shall be posted by Respondentimmediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in conspicu-ous places, including all places where notices to em-ployees are customarily posted. Reasonable stepsshall be taken by Respondent to insure that said no-tices are not altered, defaced, or covered by any othermaterial.(c) Notify the Regional Director for Region 30, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.IT IS FURTHER ORDERED that the instant proceedingbe, and it hereby is, remanded to the Regional Direc-tor for Region 30 for the sole purpose of holding ahearing before an administrative law judge to deter-mine whether or not the alleged unilateral wage in-crease and the alleged unilateral change in the start-ing and quitting times for maintenance employeeswere unfair labor practices as alleged in the com-plaint.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with Inter-national Union of Operating Engineers, Local#317, AFL-CIO, as the exclusive representativeof the employees in the bargaining unit describedbelow.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive representa-tive of all employees in the bargaining unit de-scribed below, with respect to rates of pay,wages, hours, and other terms and conditions ofemployment, and, if an understanding isreached, embody such understanding in a signedagreement. The bargaining unit is:All maintenance and engineering employeesemployed by the Employer, excluding allother employees, professional employees,guards and supervisors as defined in the Act.TRINITY MEMORIAL HOSPITAL OF CUDAHY,INC.445